          Case 1:16-cr-00521-JSR Document 88 Filed 12/17/18 Page 1 of 1




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew=s Plaza
                                                      New York, New York 10007


                                                      December 17, 2018

BY ECF

Hon. Colleen McMahon
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

               Re:     United States v. Andy Gyamfi, S4 16 Cr. 521 (CM)

Dear Judge McMahon:

        As the Court is aware, this matter is scheduled for trial on February 26, 2018. The parties
are currently conferring about various evidentiary issues in an effort to streamline the trial and
resolve potential disputed issues that would require a pretrial evidentiary ruling. To allow the
parties to continue these conversations, the parties jointly request that the Court set the following
amended pretrial filing schedule: pretrial motions due January 7, 2018; responses due January
21, 2018; replies due January 28, 2018.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                              By:     ___________________________
                                                      Jared Lenow/Hagan C. Scotten
                                                      Assistant United States Attorneys
                                                      (212) 637-1068/2410



Cc: All Defense Counsel (by ECF)

                                                 1
